Citation Nr: 0600700	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the prostate.

2.  Entitlement to service connection for essential 
hypertension.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David A. Saadat
REMAND

The veteran had active military service from September 1944 
to November 1946.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision, and was previously 
remanded in June 2004.  The appeal is again REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

In December 2003, the veteran (and his spouse) testified at 
the RO before a veterans law judge who is no longer employed 
by VA.  In October 2005, the Board advised the veteran that 
he had the right to request a new hearing before another 
veterans law judge and in December 2005, the veteran 
indicated in writing that he wanted such a hearing conducted 
at the RO.  Accordingly the Board REMANDS for the following:

Schedule the veteran for a hearing at the 
RO before a veterans law judge.  

The veteran has the right to submit additional evidence and 
argument on these remanded matters.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  All remands require expeditious 
handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

